Citation Nr: 0522797	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	Legion of Valor of the United 
States of America, Inc.


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The appellant had service from February 1971 to February 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of March 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO determined the service 
to have been under dishonorable conditions for VA purposes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b).  Acceptance 
of an undesirable discharge to escape trial by general court-
martial is considered to be a discharge issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(1).

The Board notes that the RO based the determination that the 
service had been under dishonorable conditions for VA 
purposes on the request for an undesirable discharge in lieu 
of a trial by court-martial and the provisions of 38 C.F.R. 
§ 3.12(d)(1).  The Board has carefully reviewed the evidence 
of record and finds no evidence to support that the appellant 
was facing a general court-martial at the time of his 
request.  The Board has reviewed all of the personnel records 
in the file including the charge sheet, request for 
separation in lieu of trial by court-martial, the statement 
in support of his request, the defense counsel's statement, 
the Staff Judge Advocate's recommendation to the Commanding 
Officer, and the Action by the Commanding Officer.  All of 
the documentation of record refers to a request for an 
undesirable discharge in lieu of a trial by court-martial 
without specifying the type of court-martial.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

The RO will should associate with the 
claims file the evidence which supports 
his determination that the appellant 
was facing a general court-martial at 
the time of his request for a 
separation in lieu of a trial by court-
martial.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




